412 So. 2d 69 (1982)
Carlton BAILEY, Appellant,
v.
Brenda RICHARDSON, Appellee.
No. AG-254.
District Court of Appeal of Florida, First District.
April 8, 1982.
Felix A. Johnston, Jr., of Woods, Johnston & Carlson, Tallahassee, for appellant.
L. Sanford Selvey, II, Tallahassee, for appellee.
McCORD, Judge.
This is an appeal from a nonfinal order granting appellee's motion for compulsory physical examination in an action to determine paternity. The order requires appellant to submit to a human leukocyte antigens (HLA) blood test on the question of paternity. The nonfinal order does not qualify for review under Florida Rule of Appellate Procedure 9.130. We elect, however, to treat the appeal as a petition for common law writ of certiorari and review the order as such.
*70 Appellant has a type of hepatitis and contends that the blood test would be injurious to his health. After weighing the testimony of the medical experts, the trial court concluded on the record that the test would not subject appellant to any type of life-threatening risk. Competent substantial evidence supports the trial court's ruling. The HLA test has been found to have substantial probative value in determining paternity and in Simons v. Jorg, 384 So. 2d 1362 (Fla. 2d DCA 1980), the District Court of Appeal, Second District, affirmed an order which required the petitioner there to submit to such a test. Also, we have found results of the test to be admissible in evidence. Carlyon v. Weeks, 387 So. 2d 465 (Fla. 1st DCA 1980). See also, McQueen v. Stratton, 389 So. 2d 1190 (Fla. 2d DCA 1980). The trial court did not exceed its jurisdiction or depart from the essential requirements of law.
Certiorari denied.
ROBERT P. SMITH, Jr., C.J., and BOOTH, J., concur.